DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/26/22 have been received. Claims 1 and 15 have been amended. Claim 2 has been cancelled.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4-8, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bono et al. (US 2020/0295392).
Regarding claim 1, Bono discloses a driving control system of a fuel cell vehicle ([0033], Fig. 1), the driving control system comprising: a fuel cell configured to receive each of hydrogen and air and generate power therein by a reaction between hydrogen and oxygen (fuel cell 100, Fig. 1, [0033], [0049]); a driving determiner configured to determine a driving state of a vehicle equipped with the fuel cell(sensors including a shift position sensor, vehicle speed sensor, 
Regarding claim 4, Bono discloses all of the claim limitations as set forth above. Bono further discloses  the power calculator calculates power consumed by accessories when the driving determiner determines that the vehicle is stopped([0069], [0086]).  
Regarding claim 5, Bono discloses all of the claim limitations as set forth above. Bono further discloses the supply controller controls supply of air at a predetermined ratio of required amount of air including a required amount of oxygen required for generation of the required power in the fuel cell([0049]).  
Regarding claim 6, Bono discloses all of the claim limitations as set forth above. Bono further discloses when the driving determiner determines that the vehicle is stopped, the predetermined ratio is determined to be smaller than when the vehicle is determined to be driving([0093], [0095]-[0097]).  
Regarding claim 7, Bono discloses all of the claim limitations as set forth above. Bono further discloses  the supply controller controls the supply of air such that an air supply amount against the required power when the driving determiner determines that the vehicle is stopped is reduced to be smaller than an air supply amount against the required power in a state where the vehicle is driving([0093]-[0097]).  

Regarding claim 10, Bono discloses all of the claim limitations as set forth above. Bono further discloses the fuel cell includes a plurality of stacks in which a plurality of unit cells are stacked, and the supply controller controls to supply air only to some of the plurality of stacks when the driving determiner determines that the vehicle is stopped([0034], [0049]).  
Regarding claim 11, Bono discloses all of the claim limitations as set forth above.  Bono further discloses further comprising: a cooling controller configured to control cooling of the fuel cell based on the driving state determined by the driving determiner([0102], [0107]).  
Regarding claim 15, Bono discloses  a driving control method of a fuel cell vehicle ([0033], [0018], Fig. 1), the driving control method comprising: determining a driving state of a vehicle equipped with a fuel cell([0045], [0033]); calculating required power required to be supplied from the fuel cell([0048]); and controlling supply of air supplied to the fuel cell based on the determined driving state and the calculated required power([0049]); wherein the driving determiner determines whether the vehicle is in a driving state or a stopped state based on vehicle speed information or gear shift stage information of the fuel cell vehicle([0045], [0048], [0093], [0096], [0106]).  
Regarding claim 16, Bono discloses all of the claim limitations as set forth above. Bono further discloses the controlling of the supply of air includes controlling the supply of air such that an air supply amount against the required power when it is determined that the vehicle is .  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) as applied to claim 1 above, in view of Hasegawa et al. (US 2018/0034076).
Regarding claim 3, Bono discloses all of the claim limitations as set forth above. Bono discloses the CPU of the control unit 200 then compares the acquired vehicle speed with a predetermined first reference value Va1 (step S614), the first reference value Va1 is preset as a reference value indicating that the fuel cell vehicle 20 is in a stopped state, or in a low-speed traveling state close to the stopped state([0093]) but  does not  disclose the driving determiner determines that the vehicle is stopped when the vehicle arrives at a destination based on navigation information.  
Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the power switch 5 corresponds to an ignition switch of an engine automobile and serves as an input interface to change over between a parking state and a drivable state of the vehicle 1 (Fig. 1, [0012]). Hasegawa teaches the driving determiner determines that the vehicle is stopped when the vehicle arrives at a destination based on navigation information([0124]).
                It would have been obvious to one of ordinary skill in the art to modify the vehicle of Bono with the driving determiner determines that the vehicle is stopped when the vehicle arrives at a destination based on navigation information as taught by Hasegawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 9, Bono discloses all of the claim limitations as set forth above. Bono further discloses  further comprising: a temperature sensor configured to measure an ambient 
Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the air supply discharge mechanism 60 is provided to supply and discharge the air to and from cathodes of the fuel cell stack 40 and is configured to include an air supply flow path 61, a compressor 62, a flow dividing valve 63, a motor for flow dividing valve 64, an air discharge flow path 66, a pressure regulator 67, a motor for pressure regulator 68, a bypass flow path 69, an atmospheric pressure gauge Patm, an ambient temperature gauge Tatm and a flowmeter Q (Fig. 1, [0016]). Hasegawa teaches when the measurement result of the ambient temperature gauge Tatm is lower than a predetermined temperature (for example, 5(C)), the controller 30 uses the heat generated in the fuel cell stack 40 to warm up the fuel cell stack 40 (Fig. 1, [0048]). Hasegawa teaches a temperature sensor configured to measure an ambient temperature([0018]), wherein the supply controller is configured to control the supply of air such that an air supply amount against the required power is reduced when the ambient temperature measured by the temperature sensor is equal to or lower than a predetermined temperature ([0048]).
It would have been obvious to one of ordinary skill in the art to provide in the system of Bono, wherein the supply controller is configured to control the supply of air such that an air supply amount against the required power is reduced when the ambient temperature measured by the temperature sensor is equal to or lower than a predetermined temperature as taught by Hasegawa in order to warm up the fuel cell stack.
s 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) as applied to claims 1 and 11 above, in view of Hasegawa et al. (US 2018/0034076).
Regarding claim 12, Bono discloses all of the claim limitations as set forth above. Bono does not disclose  the cooling controller increases a target temperature for controlling the cooling of the fuel cell when the driving determiner determines that the vehicle is stopped.  
Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the power switch 5 corresponds to an ignition switch of an engine automobile and serves as an input interface to change over between a parking state and a drivable state of the vehicle 1 (Fig. 1, [0012]). Hasegawa teaches the cooling water circulation mechanism 70 is provided to cool down the fuel cell stack 40 and is configured to include a cooling water discharge flow path 75, a cooling water supply flow path 76, a bypass flow path 79, a flow dividing valve 73, a motor for flow dividing valve 74, a cooling water pump 72, a radiator 71, a radiator fan 77 and a water temperature gauge Tc (Fig. 1, [0019]).  Hasegawa teaches the cooling controller increases a target temperature for controlling the cooling of the fuel cell when the driving determiner determines that the vehicle is stopped ([0067]).
It would have been obvious to one of ordinary skill in the art to provide in the system of Bono, the cooling controller increases a target temperature for controlling the cooling of the fuel cell when the driving determiner determines that the vehicle is stopped as taught by Hasegawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 13, modified Bono discloses all of the claim limitations as set forth above. Modified Bono further discloses  the cooling controller sets the target temperature such 
Regarding claim 14, Bono discloses all of the claim limitations as set forth above. Bono does not disclose  the cooling controller controls a revolution per minute (RPM) of a cooling pump configured to circulate a coolant calculated to the fuel cell or an RPM of a cooling fan configured to allow ambient air to flow to a radiator configured to cool a coolant and ambient air.  
Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the cooling water circulation mechanism 70 is provided to cool down the fuel cell stack 40 and is configured to include a cooling water discharge flow path 75, a cooling water supply flow path 76, a bypass flow path 79, a flow dividing valve 73, a motor for flow dividing valve 74, a cooling water pump 72, a radiator 71, a radiator fan 77 and a water temperature gauge Tc (Fig. 1, [0019]).  Hasegawa teaches the cooling controller controls an RPM of a cooling fan configured to allow ambient air to flow to a radiator configured to cool a coolant and ambient air([0021]-[0022]).
It would have been obvious to one of ordinary skill in the art to provide in the system of Bono, the cooling controller controls an RPM of a cooling fan configured to allow ambient air to flow to a radiator configured to cool a coolant and ambient air as taught by Hasegawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
10.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0295392) as applied to claim 15 above, in view of Hasegawa et al. (US 2018/0034076).

Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the air supply discharge mechanism 60 is provided to supply and discharge the air to and from cathodes of the fuel cell stack 40 and is configured to include an air supply flow path 61, a compressor 62, a flow dividing valve 63, a motor for flow dividing valve 64, an air discharge flow path 66, a pressure regulator 67, a motor for pressure regulator 68, a bypass flow path 69, an atmospheric pressure gauge Patm, an ambient temperature gauge Tatm and a flowmeter Q (Fig. 1, [0016]). Hasegawa teaches when the measurement result of the ambient temperature gauge Tatm is lower than a predetermined temperature (for example, 5(C)), the controller 30 uses the heat generated in the fuel cell stack 40 to warm up the fuel cell stack 40 (Fig. 1, [0048]). Hasegawa teaches measuring an ambient temperature before the controlling of the supply of air ([0018]), wherein the controlling of the supply of air includes controlling the supply of air such that an air supply amount against the required power is reduced when the measured ambient temperature is equal to or lower than a predetermined temperature ([0048]).
It would have been obvious to one of ordinary skill in the art to provide in the system of Bono, wherein the controlling of the supply of air includes controlling the supply of air such that an air supply amount against the required power is reduced when the measured ambient temperature is 
Regarding claim 18, Bono discloses all of the claim limitations as set forth above. Bono further discloses further comprising: controlling cooling of the fuel cell based on the determined driving state, after the controlling of the supply of air([0102], [0107]), but does not disclose wherein the controlling of the cooling of the fuel cell includes increasing a target temperature for controlling cooling of the fuel cell when it is determined that the vehicle is stopped.   
Hasegawa teaches the fuel cell system 20 is mounted on a vehicle 1 (Fig. 1, [0012]).  Hasegawa teaches the power switch 5 corresponds to an ignition switch of an engine automobile and serves as an input interface to change over between a parking state and a drivable state of the vehicle 1 (Fig. 1, [0012]). Hasegawa teaches the cooling water circulation mechanism 70 is provided to cool down the fuel cell stack 40 and is configured to include a cooling water discharge flow path 75, a cooling water supply flow path 76, a bypass flow path 79, a flow dividing valve 73, a motor for flow dividing valve 74, a cooling water pump 72, a radiator 71, a radiator fan 77 and a water temperature gauge Tc (Fig. 1, [0019]).  Hasegawa teaches the controlling of the cooling of the fuel cell includes increasing a target temperature for controlling cooling of the fuel cell when it is determined that the vehicle is stopped ([0067]). 
It would have been obvious to one of ordinary skill in the art to provide in the system of Bono, the controlling of the cooling of the fuel cell includes increasing a target temperature for controlling cooling of the fuel cell when it is determined that the vehicle is stopped as taught by Hasegawa as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724